John Anthony Chavez, Attorney Registration Number 0041312, was admitted to the practice of law in Ohio without examination on February 12, 1991, pursuant to Rule I, Section 8 of the Supreme Court Rules for the Government of the Bar of Ohio. Gov. Bar R. I, Section 8(H) provides that if an attorney admitted to the practice of law without examination *1421on or after January 1,1989, subsequently ceases to actively engage in the practice of law in Ohio on a continuing basis, the court may revoke that attorney’s license.
It has come to the attention of the court that John Anthony Chavez has registered for “inactive” status pursuant to Gov. Bar R. VI for both the 1989-91 and 1991-93 bienniums. As provided in Gov. Bar R. VI, Section 2, an inactive attorney shall not be entitled to practice law in Ohio until such time as he requests and is granted reinstatement of active status. Upon consideration thereof,
IT IS ORDERED by the court that John Anthony Chavez show cause on or before October 15, 1991, why his license to practice law in Ohio should not be revoked by the court pursuant to Gov. Bar R. I, Section 8(H).